IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,680



                 EX PARTE BRIAN TERRELL NORWOOD, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 46594-C IN THE 89 TH JUDICIAL DISTRICT COURT
                         FROM WICHITA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment.          The Second Court of Appeals affirmed his

conviction. Norwood v. State, No. 02-08-214-CR (Tex. App. – Fort Worth, April 23, 2009).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                     2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Second Court of Appeals in Cause No. 02-08-214-CR that affirmed his conviction in Cause No.

46594-C from the 89th Judicial District Court of Wichita County. Applicant shall file his petition

for discretionary review with this Court within 30 days of the date on which this Court’s mandate

issues.



Delivered: November 9, 2011
Do not publish